Citation Nr: 0107942	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-11 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for temporo-mandibular 
joint syndrome.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, S.G., S.D., J.D.




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1999, the RO 
denied service connection for bipolar disorder and for 
temporo-mandibular joint syndrome.

In December 2000 the veteran offered testimony at a hearing 
held before the undersigned at the RO.


REMAND


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which applies 
to all pending claims for VA benefits and which provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  
Assistance to the claimant is required unless there is no 
reasonable possibility that assistance will aid in the 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

The veteran has claimed entitlement to service connection for 
bipolar disorder.  A review of the claims files reveal that 
his claim was denied as there is a current diagnosis of a 
psychiatric disorder but no evidence of any link to active 
duty.  Because the record contains competent evidence of a 
current disability, he has offered lay evidence linking it to 
service, and the evidence is inconclusive; the Board must 
remand his appeal in order to afford him an examination.

The veteran has also claimed entitlement to service 
connection for tempro-mandibular joint syndrome.  A review of 
the claims files reveals he has not been afforded a VA 
examination for this alleged disorder.  The Board further 
notes that on correspondence received at the RO in August 
1999, the veteran reported that he had received treatment for 
his tempro-mandibular joint syndrome at St. Vincent's 
Hospital, House Ear Institute from a Dr. Nelson.  This 
evidence has not been associated with the claims files.  

The Board finds that the VCAA requires that the RO obtain 
medical opinions to ascertain whether the veteran currently 
has bipolar disorder and tempro-mandibular joint syndrome 
which were incurred in or aggravated by active duty.  The RO 
must also attempt to obtain the medical evidence referenced 
by the veteran from St. Vincent's Hospital and Dr. Nelson.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for psychiatric 
disorders and/or temporo-mandibular joint 
syndrome.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  The Board is particularly 
interested in obtaining the private 
treatment records from St. Vincent's 
Hospital and/or Dr. Nelson.  

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of any psychiatric 
disorder found on examination.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner and such should 
be noted in the examination report.  All 
necessary tests and studies should be 
performed.  The examiner should be 
requested to clearly indicate whether a 
diagnosis of a psychiatric disorder is 
warranted and, if so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any such 
current psychiatric disorder was incurred 
in or aggravated by active duty.  The 
rationale for the opinion should be 
given.  

3.  The RO should schedule the veteran 
for an examination to determine the 
nature, extent and etiology of any 
temporo-mandibular joint disorder found 
on examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
and such should be noted in the 
examination report.  All necessary tests 
and studies should be performed.  The 
examiner should be requested to clearly 
indicate whether a diagnosis of temporo-
mandibular joint syndrome is warranted 
and, if so, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any such current 
disorder was incurred in or aggravated by 
active duty.  The rationale for the 
opinion should be given.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for bipolar disorder 
and for temporo-mandibular joint 
syndrome, in light of all pertinent laws 
and regulations as well as pertinent 
Court decisions.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


